DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, claims 1-16 in the reply filed on 5/26/2021 is acknowledged.  The traversal is on the ground(s) that an election of species is not proper for species in different statutory classes, and that claims are never species.  This is not found persuasive because MPEP 806.04 which discusses an inventions of different species does not require that the species be in the same statutory class, and although it says that claims cannot be species, it also notes that the scope of the claims can describe one or more of the species, thus leading to the claims being designated to the one or more species (see MPEP 806.04e) as was done in the requirement for election/restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CHEN (US 20080121863).
Regarding claim 1, CHEN discloses a semiconductor device comprising: 

a first electrode structure (the stacked structure 310 comprises alternating insulating layers 304 and conducting layers 306, and therefore has the same structure as the first electrode, see fig 10-12, para 19) on the substrate, the first electrode structure including first insulating patterns (insulating layers 304, see fig 12, para 19) and first electrode patterns (conductive layers 306, see fig 10-12, para 19), the first insulating patterns alternately stacked with the first electrode patterns (see fig 12b); 
a second electrode pattern (conductor 318, see fig 12b, para 25) on a sidewall of the first electrode structure (318 is disposed across the device and is in direct contact with sidewalls of 310, see fig 10b and 12); and 
a data storage film (phase change material 344, see fig 12, para 27) on a sidewall of the second electrode pattern (344 is disposed directly on a sidewall of 316/318, see fig 12b), 
wherein the data storage film has a variable resistance (344 is a phase change material such as GST which is a variable resistance material, see fig 27).
Regarding claim 2, CHEN discloses the semiconductor device of claim 1, wherein the data storage film extends on the first electrode patterns and is configured to electrically connect the first electrode pattern to the second electrode pattern (variable resistance layer 344 electrically connects first electrode 306 to second electrode 318, see fig 17, para 34).
Regarding claim 5, CHEN discloses the semiconductor device of claim 1, wherein the data storage film includes a phase change material (344 can be GST which is a phase change material, see fig 12, para 27).
Regarding claim 6, CHEN discloses the semiconductor device of claim 1, further comprising: a second insulating pattern between the second electrode pattern and the first electrode structure (316 is between 318 and 310, see fig 12b).
claim 7, CHEN discloses the semiconductor device of claim 1, wherein the second electrode pattern extends along a surface of the first electrode structure (316/318 extend along surfaces of 310, see figs 10 and 12), and the first electrode structure is between the second electrode pattern and the substrate (310 is between 316/318 and 300, see fig 12b).
Regarding claim 8, CHEN discloses the semiconductor device of claim 7, wherein the second electrode pattern has a uniform thickness (316/318 have a uniform thickness, see fig 10b).
Regarding claim 9, CHEN discloses the semiconductor device of claim 1, wherein a distance between an upper surface of the second electrode pattern (the uppermost surface of 318, see fig 12b) and an upper surface of the substrate (uppermost surface of 300, see fig 12b) is uniform (both surfaces are horizontal in fig 12b, and therefore the distance between them is uniform, see fig 12b).
Regarding claim 10, CHEN discloses the semiconductor device of claim 1, wherein the first electrode structure comprises a plurality of first electrode structures arranged in a first direction (there are a number of stacks of 304/306 extending in the vertical direction in fig 10/12 and separated by trenches, see fig 10b), and
the second electrode pattern extends in a second direction (the second electrode structure 316/318 extend in the horizontal direction in fig 10a/12a) crossing the plurality of first electrode structures and overlaps the plurality of first electrode structures in a third direction (316/318 are above 310 in fig 12b) perpendicular to an upper surface of the substrate (upper surface of 300, see fig 12b).
Regarding claim 11, CHEN discloses the semiconductor device of claim 1, wherein the second electrode pattern comprises a plurality of second electrode patterns arranged in a first direction (there are a plurality of second electrodes 318 extending horizontally in 10a/12a), and 
the first electrode structure extends in a second direction (the stacks of 304/306 extend in the vertical direction in fig 10a/12a) crossing the plurality of second electrode patterns and overlaps the 
Regarding claim 12, CHEN discloses the semiconductor device of claim 1, wherein the second electrode pattern extends on the substrate (electrode 318 is at least indirectly on the substrate 300, see fig 10-12), and the data storage film exposes the second electrode pattern on the substrate (344 does not cover top surfaces of 318, see fig 10-12).
Claim(s) 1 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SHINTANI (US 20130048938).
Regarding claim 1, CHEN discloses a semiconductor device comprising: 
a substrate (fig 18, 100, para 87); 
a first electrode structure (stacked structures 104/105, see fig 18, para 89) on the substrate, the first electrode structure including first insulating patterns (dielectric films 105, see fig 18, para 89) and first electrode patterns (conductors 104, see fig 18, para 89), the first insulating patterns alternately stacked with the first electrode patterns (see fig 18); 
a second electrode pattern on a sidewall of the first electrode structure (insulating layer 113 and conductive layer 112, see fig 18, para 91, which are on a side surface of 104/105, see fig 18); and 
a data storage film (fig 18, 110, para 91) on a sidewall of the second electrode pattern (110 is at least indirectly on a sidewall of 112, see fig 18), 
wherein the data storage film has a variable resistance (110 can be GST which has a variable resistance, see para 92).
Regarding claim 14, CHEN discloses a semiconductor device comprising: 
a substrate (fig 18, 100, para 87) including a cell array region (region containing through-holes 107, see fig 14 and 18, para 90) and a connection region (region containing 115, see fig 14 and 18, para 94); 

a second electrode structure (insulating layer 113 and conductive layer 112, see fig 18, para 91, which are on a side surface of 104/105, see fig 18) on a sidewall of the first electrode structure in the cell array region; and 
a data storage film (fig 18, 110, para 91) in the cell array region, the data storage film covering the first electrode structure and the second electrode structure (110 at least indirectly covers side surfaces of 104/105 and 112, see fig 18), 
wherein the first electrode structure comprises a plurality of steps in the connection region (104 are disposed in step shapes, see fig 18), and the data storage film has a variable resistance (110 can be GST which has a variable resistance, see para 92).
Regarding claim 15, CHEN discloses the semiconductor device of claim 14, wherein the first electrode structure includes first insulating patterns (fig 18, 105, para 89) and first electrode patterns (fig 18, 104, para 89) that are alternately stacked on the substrate (see fig 18), and 
upper surfaces of the first electrode patterns are exposed in the connection region (upper surfaces of 104 are exposed to the via holes 114 and the material 115 in them, see fig 17, para 93) and are arranged along an extension direction of the first electrode structure (114 are arranged in a direction along which 104 extends, see figs 14 and 18).
Regarding claim 16, CHEN discloses the semiconductor device of claim 15, wherein the second electrode structure includes a second insulating pattern (fig 18, 113, para 91) and a second electrode pattern (fig 18, 112, para 91) that extend on the substrate, and 
the data storage film exposes an upper surface of the second electrode pattern on the substrate (110 does not cover a top surface of 113/112, see fig 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20080121863) in view of CHO (US 20150076438).
Regarding claim 3, CHEN discloses the semiconductor device of claim 1.
CHEN fails to explicitly disclose a device, wherein an oxygen vacancy is inside the data storage film, and the oxygen vacancy changes the resistance of the data storage film.
CHO discloses a device, wherein an oxygen vacancy is inside the data storage film, and the oxygen vacancy changes the resistance of the data storage film (the switching element can be made of TiO2 which relies on oxygen vacancies, see fig 2, para 26-29).
CHEN and CHO are analogous art because they both are directed towards nonvolatile memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHEN with the oxygen vacancy material of CHO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHEN with the oxygen vacancy material of CHO in order to make a resistance switching element that remains stable (see CHO para 28).
Regarding claim 4, CHEN discloses the semiconductor device of claim 3.
CHEN fails to explicitly disclose a device, wherein the data storage film includes a dielectric film in which the oxygen vacancy is mobile.

CHEN and CHO are analogous art because they both are directed towards nonvolatile memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHEN with the oxygen vacancy material of CHO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHEN with the oxygen vacancy material of CHO in order to make a resistance switching element that remains stable (see CHO para 28).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20080121863) in view of PARK (US 20110155989).
Regarding claim 13, CHEN discloses the semiconductor device of claim 1.
CHEN fails to explicitly disclose a device, further comprising: 
a selection device structure on a side opposite to the first electrode structure with respect to the second electrode pattern, 
wherein when the data storage film has unipolar resistance switching-type characteristics, the selection device structure comprises at least one of a PN junction diode or a Schottky diode, and 
when the data storage film has bipolar resistance switching-type characteristics, the selection device structure comprises at least one of a non-linear selection device or a threshold switching device.
PARK discloses a device, further comprising: 
a selection device structure (a selection device can be located in the substrate 201, see fig 15, para 114) on a side opposite to the first electrode structure with respect to the second electrode pattern 
wherein when the data storage film has unipolar resistance switching-type characteristics, the selection device structure comprises at least one of a PN junction diode or a Schottky diode (the selection device can be a diode, MOS transistor or a bipolar transistor, see para 114), and 
when the data storage film has bipolar resistance switching-type characteristics, the selection device structure comprises at least one of a non-linear selection device or a threshold switching device  (the selection device can be a diode, MOS transistor or a bipolar transistor, see para 114).
CHEN and PARK are analogous art because they both are directed towards nonvolatile memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHEN with the selection device of PARK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHEN with the selection device of PARK in order to improve retention and endurance (see PARK para 87).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811